Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This Office Action is in response to the Applicant’s communication filed on 18 September 2020.  In virtue of this communication, claims 1-20 are currently presented in the instant application.  

Allowable Subject Matter
Claims 1-20 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  
	The prior art does not disclose or properly suggest:
the combinations of features in both claims 1 and 11 (claims 2-10 and 12-20 are allowable as being dependent on claims 1 and 11).

The prior art teaches various elements of the claimed invention, but not the invention as a whole.
For instance, prior arts (all cited in full below), Walker (‘044), Hammond (‘764), Teetzel et al. (‘755), Plotsker (‘668), Russell (‘444), and Gordon (‘163) all disclose camera and firearm combinations.  Walker is the closest prior art to the full combination of features discussed in the first limitation having an aiming scope aligned with the camera, hand grip, upper and lower mounting rails, shoulder stock, and an underbelly support attachment (or these would be obvious since the figures seem to display a common assault rifle that are known to come with these features).  For the most part, none of these references utilize facial recognition, or have a distinct facial recognition module attached to the elongated frame.  Furthermore, none of these references specifically recite having “a long-focus lens”.
Teetzel et al. (‘755), Dagan (‘408), and Juhasz et al. (‘431), all teach utilizing facial recognition with a firearm with an inbuilt camera device for security purposes, disabling the weapon if the authorized user is not wielding the weapon.  However, none of these weapons can be considered to have “an aiming scope mounted to the upper mounting rail of the elongated frame, the aiming scope having an overlapping field of view with the machine-vision camera” (Examiner’s emphasis), as they all point towards the user instead of the target and there would be no motivation to modify the devices to have to aim the gun at your own face to unlock the gun.
Juhasz (‘431) further teaches using a camera to distinguish a “person shaped object” in the direction the gun is firing that locks the weapon when detected.  However, this cannot be considered to be “a facial recognition module … that identify an individual within an image frame captured by the machine-vision camera” as the shape of a person is all that is required, no facial recognition is performed.  As there is no motivation to determine the identity of the person shaped argument, it would also not be obvious to modify this prior art to do so, as the desire of Juhasz is to prevent firing at any “person shaped” object, not specific individuals or a more limited person detection that requires a clear view of a person’s face to detect and lock the firearm.
Noest et al. (‘045) and Milde, Jr. (‘586) teach facial recognition systems that access databases to determine the identity of individuals imaged using cameras.  Milde, Jr. further discloses this system incorporated with a firearm (a pistol in the preferred embodiment).  However, in both of these references, external databases and devices are utilized to determine the biometric data and identifying the face of the person imaged, and cannot be considered or modified to be mounted to the elongated barrel of the firearm.  Noest is a massive security system comprising many cameras, and Milde, Jr. uses a cellular phone as a go between from the camera mounted on the firearm and the central server for identification, and all information is displayed on the phone.

In summary, while facial recognition for security purposes are known, and included on firearms utilizing cameras, these systems are designed to either, a) access a remote database or b) determine the user of the gun, meaning the camera is front instead of rear facing.  The prior arts do not provide any sufficient motivation to modify to arrange at the missing elements in each reference, such as forward-facing camera units, facial recognition systems, or long-focus lenses.


Citation of Pertinent Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Noest et al. (Publication No.: US 2021/0142045 A1)
Dagan (Publication No.: US 2020/0271408 A1)
Walker (Publication No.: US 2020/0272044 A1)
Juhasz et al. (Patent No.: US 10,750,431 B2)
Hammond (Publication No.: US 2019/0376764 A1)
Teetzel et al. (Publication No.: US 2019/0376755 A1)
Milde, Jr. (Publication No.: US 2019/0195586 A1)
Plotsker (Patent No.: US 8,564,668 B2)
Russell (Publication No.: US 2012/0240444 A1)
Gordon (Patent No.: US 6,000,163)


Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DIANA HANCOCK whose telephone number is (571)270-7547.  The examiner can normally be reached on 10AM-6PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clayton Laballe can be reached on (571) 272-1594.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Clayton E. LaBalle/Supervisory Patent Examiner, Art Unit 2852                                                                                                                                                                                                        
/D.H/Examiner, Art Unit 2852
8/26/2022